DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claims 15-20 are withdrawn. Claims 1-14 are presented for examination.

Election/Restrictions
Applicant’s election of claims 1-14 in the reply filed on 10/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 and 4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10233353. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Pat. No. 10233353 anticipate claims 1 and 4-14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 5 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the waterborne composition of claim 1 further comprising water. However, as the parent claim 1 is waterborne it inherently already includes water and it is unclear what is meant by a composition including water further including water. Therefore, claim 5 is indefinite.
Claims 9 and 10 recite the limitation "the polyurethane resin".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 9 has been interpreted as depending from claim 8 for which there is antecedent basis for the polyurethane resin.
Claim 11 recites the limitation "the polyester polyol".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 11 has been interpreted as depending from claim 8 for which there is antecedent basis for the polyester polyol.
Claim 12 recites the limitation "the free-radically copolymerizable olefinically unsaturated monomers".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 12 has been interpreted as depending from claim 8 for which there is antecedent basis for the free-radically copolymerizable olefinically unsaturated monomers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2 and 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flosbach et al. (U.S. PGPUB No. 2015/0315414).

Initially, it is noted that the claims recite “A waterborne top coat composition”. This is a recitation of the intended use of the composition. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As outlined below, the prior art teaches a composition with completely identical elements. As there are no structural differences between the two compositions, the only difference being there recited use (claimed invention is used as a topcoat, while the prior art recites its use as a basecoat), the prior art structure will be capable of performed the currently claimed intended use and meets all the limitations of the claims.
Regarding claims 1, 2 and 4-14, Flosbach teaches a waterborne coating composition (abstract) comprising: water (claim 1); pigments (claim 1); and resin solids (claim 1); wherein the resin solids comprise from about 60-100 wt% of binder solids (claim 1) and about 0-40 wt% of crosslinker solids (claim 1); and wherein the binder solids comprise from 1-40 wt% of a urethanized polyester/(meth)acryl copolymer hybrid binder having a hydroxyl number of about 30-200 and a carboxyl number of 8-50 (claim 1), and from about 60-99 wt% of one or more additional binders (claim 1). Flosbach teaches an exemplary composition comprising 5 wt% of pigments (Table 1, 0094), a resin solids content of 10-40 wt% (claim 9), a water content of 30-75 wt% (claim 12), the binder solids comprise 5-25 wt% of the hybrid polymer and 75-95 wt% of one or more other binders (claim 2), and the composition comprising special effect pigments (claim 10) and/or metal pigments (claim 11). Flosbach additionally teaches the hybrid polymer comprising 25-45 wt% of urethanized polyester and the remaining part comprising (meth)acryl copolymer (claim 3), wherein the hybrid polymer is obtained by a free-radical copolymerization of olefinically unsaturated monomers comprising (meth)acryl compounds in the presence of an aqueous dispersion of a urethanized polyester, where the polyester is an esterification product of a linear polyurethane resin with terminal and lateral carboxyl groups corresponding to a carboxyl number of 50-200 (claims 4-6) and a branched polyester polyol with a hydroxl number of 70-300 (claims 4 and 7). Finally, Flosbach teaches a proportion of (meth)acryl compounds in the olefinically unsaturated monomers is in the range of about 50-100 wt% based on a total weight of olefinically unsaturated monomers (claim 8). Flosbach teaches all the critical limitations of claims 1, 2 and 4-14; therefore, Flosbach anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flosbach.

	Regarding claim 3, Flosbach teaches all the critical limitations of claim 1 (see above), but fails to teach a total solids content of 40-50 wt%. However, Flosbach does teach the waterborne composition having a solids content of 10-50 wt% (0014). Furthermore, overlapping ranges have been held as prima facie evidence of obviousness. Therefore, Flosbach makes obvious claim 3.

Conclusion
	Claims 1-20 are pending.
	Claims 15-20 are withdrawn.
	Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 31, 2022Primary Examiner, Art Unit 1717